Filed 5/18/15 Currie v. Garcia CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



MANEVA A. CURRIE,                                                    B254031

         Plaintiff and Appellant,                                    (Los Angeles County Super. Ct.
                                                                     No. SC117168)
         v.

BENEDICT GARCIA,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Richard
A. Stone, Judge. Affirmed.
         Maneva A. Currie, in pro. per., for Plaintiff and Appellant.
         Carlson Law Group, Mark C. Carlson, Warren K. Miller, for Defendant and
Respondent.
                                         ________________________
       Plaintiff and appellant Maneva A. Currie appeals from the judgment of dismissal
entered after the trial court sustained the demurrer of defendant and respondent Benedict
Garcia and denied leave to amend. We affirm.
       On December 5, 2013, the trial court sustained Garcia’s demurrer to Currie’s first
amended complaint. The court ruled that the first amended complaint was an
unauthorized attempt to circumvent an unfavorable ruling in a prior action filed by
Currie, which is barred by the doctrine of res judicata. Leave to amend was denied.
Currie filed a timely notice of appeal.
       Currie’s opening brief on appeal consists primarily of a lengthy subjective review
of the history of this and other actions. The thesis of the brief is Currie’s belief that she
has been the victim of corruption and malfeasance by attorneys, judicial officers, and
court staff. Currie’s brief makes no reference to (1) the allegations against Garcia in the
first amended complaint, (2) the grounds for Garcia’s demurrer, (3) the content of any
opposition to the demurrer, (4) why the demurrer was improperly sustained, and (5) why
it was an abuse of discretion to deny her leave to amend.
       It is an appellant’s burden to establish reversible error on appeal because “an
appealed judgment is presumed correct, and appellant bears the burden of overcoming the
presumption of correctness. (Kurinij v. Hanna & Morton (1997) 55 Cal. App. 4th 853,
865.)” (Boyle v. CertainTeed Corp. (2006) 137 Cal. App. 4th 645, 649-650.) “‘This
means that an appellant must do more than assert error and leave it to the appellate court
to search the record and the law books to test his claim.’ (Yield Dynamics, Inc. v. TEA
Systems Corp. (2007) 154 Cal. App. 4th 547, 557.)” (Flores v. California Department of
Corrections and Rehabilitation (2014) 224 Cal. App. 4th 199, 204.)
       An appellant’s brief must “[s]tate each point under a separate heading or
subheading summarizing the point, and support each point by argument and, if possible,
by citation of authority . . . .” (Cal. Rules of Court, rule 8.204 (a)(1)(B).) The failure to
cite pertinent authority or present legally supported analysis may be treated as a waiver of
the issue which requires no further consideration. (In re Estate of Cairns (2010) 188
Cal. App. 4th 937, 949.) “The same rules apply to a party appearing in propria persona as

                                               2
to any other party. (First American Title Co. v. Mirzaian (2003) 108 Cal. App. 4th 956,
958, fn. 1.)” (Flores v. California Department of Corrections and Rehabilitation, supra,
224 Cal.App.4th at p. 205.)
       We have thoroughly reviewed the contents of Currie’s opening brief. It contains
no argument addressing the merits of the demurrer, the order sustaining the demurrer, or
the denial of leave to amend. Currie has therefore failed to establish prejudicial error.
The judgment is affirmed. (Cal. Const., art. VI, § 13.) Garcia’s request for sanctions
against Currie is denied, as it is not set forth in a separate motion. (Kajima Engineering
and Construction, Inc. v. Pacific Bell (2002) 103 Cal. App. 4th 1397, 1402; Cal. Rules of
Court, rule 8.276 (b).)


                                         DISPOSITION


       The judgment is affirmed. Costs on appeal are awarded to Garcia.




              KRIEGLER, J.


We concur:




              MOSK, Acting P. J.




              ROTHSCHILD, J.*



       *Presiding Justice of the Court of Appeal, Second Appellate District, Division
One, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                              3